Citation Nr: 1015114	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include arthritis.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 RO decision, which 
denied a claim for service connection for a left knee 
condition, to include arthritis.

Upon review of the claims file, and in light of the fact that 
the Veteran's service treatment records reveal an injury to 
his right knee in service, the Board has considered whether a 
claim for service connection for a right knee disability has 
been raised by the record.  However, as the Veteran clearly 
indicated in his November 2008 notice of disagreement (NOD) 
that he has "never had right knee problems as [his] left 
knee has been the one that has bothered [him] while in 
service and after service", the Board finds no such claim 
for service connection for a current right knee disability 
has been raised by the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee condition, to include arthritis is 
not shown by the most probative and credible evidence of 
record to be etiologically related to a disease, injury, or 
event in service and was not shown to have been manifested 
within a year of service.


CONCLUSION OF LAW

A left knee condition, to include arthritis was not incurred 
in or aggravated by active service, and may not be presumed 
to have been incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in July 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the July 2008 letter described how 
appropriate disability ratings and effective dates were 
assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board notes that the Veteran requested on his November 
2008 NOD that he be scheduled for a VA examination with 
regard to this claim.  However, the Board finds that the 
record contains sufficient evidence to evaluate the Veteran's 
claim.  A VA examination is not needed in this because the 
only evidence indicating the Veteran "suffered an event, 
injury or disease in service" with regard to his left knee 
is his own lay statements.  In view of the fact that the 
objective evidence of record reflects that the Veteran 
injured his right knee in service, and not his left knee, and 
the first evidence referencing knee complaints indicated knee 
problems beginning almost 40 years after service without any 
reference to service, the Board finds the Veteran's current 
assertions alone in the face of this objective evidence not 
credible, and thus do not trigger VA's duty to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996)  (in determining 
whether lay evidence is satisfactory the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran).  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a Veteran with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a Veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  Therefore, in light of the fact 
that the injury the Veteran sustained in service actually 
occurred in his right knee, and not his left knee, there is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran essentially contends that he has a current left 
knee disability as a result of his active duty service.  
Specifically, the Veteran indicated in his May 2008 claim and 
his November 2008 NOD that he injured his left knee in 
service and it has continued to bother him after service.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of a left 
knee injury or disability during service.  

Upon induction into service in May 1954, the Veteran reported 
a "trick" or locked knee.  He did not specify which knee.  
A June 1954 service treatment record reflects that he injured 
his right knee.  In an August 12, 1954, service treatment 
record, the Veteran was noted as probably having a torn 
medial meniscus.  It was not specified whether this record 
was referring to his left or right knee.  However, in a 
separate August 12, 1954, service treatment record, the 
Veteran was noted as probably having a torn medial meniscus, 
and an examination was requested for his right knee.  Upon 
clinical evaluation on separation from service in May 1956, 
the Veteran's lower extremities were noted as normal.  
Additionally, the Veteran did not report a left knee injury 
or disability upon separation from service.  Upon examination 
in March 1960, the Veteran's lower extremities were again 
noted as normal, and the Veteran did not report a left knee 
injury or disability.

With regard to a current left knee disability, the Board 
notes that the Veteran has been diagnosed with left knee 
degenerative joint disease.  In a July 2008 medical record 
from Central Nebraska Orthopedics, the examining physician 
noted that the Veteran had some left knee degenerative joint 
disease and, back in 1954, he injured his knee while in the 
military.  The physician noted that he tore the medial 
meniscus by his documented records.  The physician further 
stated that definitely meniscus tears do degenerate into 
degenerative arthritis several years down the line, and this 
has been well documented in the literature.  

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had a diagnosis of arthritis of the left knee to a 
compensable degree within one year of discharge from active 
duty.  Therefore, service connection for left knee arthritis 
cannot be granted on a presumptive basis under 38 U.S.C.A. § 
1112.

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  

Currently, there is no medical evidence of record indicating 
that the Veteran suffered a left knee injury or had a left 
knee condition in service.  Instead, the medical evidence of 
record reveals that the Veteran sought treatment for his 
right knee in service.  The Board notes that the Veteran 
indicated in his November 2008 NOD that he has never had 
right knee problems, and his left knee has been the one that 
bothered him while in service and after service.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

However, the medical evidence of record simply does not 
support the Veteran's assertions of injuring his left knee in 
service.  The Veteran's service treatment records clearly 
indicate on more than one occasion that he injured his right 
knee in service.  No mention was ever made in his service 
treatment records of a left knee injury.

In this case, the Board places greater weight of probative 
value on the complaints and treatment recorded in the 
Veteran's service treatment records than it does on his 
recent statements to VA in connection with his claim for 
monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Therefore, the Board finds 
that this objective medical evidence from service weighs 
against a finding that he injured his left knee in service.

The Board also notes that a fellow service member submitted a 
statement in August 2008 indicating that he recalled the 
Veteran going on sick call for a knee injury that he suffered 
during training with his unit.  However, this statement gives 
no indication that the Veteran went on sick call for his left 
knee, as opposed to his right knee, for which treatment is 
already of record.  As such, the Board finds this statement 
is not probative in determining that the Veteran had a left 
knee injury during service. 

With regard to establishing a connection between the 
Veteran's current left knee disability and his active duty 
service, the Board notes that the Veteran's private physician 
indicated in the aforementioned July 2008 medical record from 
Central Nebraska Orthopedics that the Veteran had some left 
knee degenerative joint disease and, back in 1954, he injured 
his knee while in the military.  The physician further noted 
that he tore the medical meniscus by his documented records 
and that definitely meniscus tears do degenerate into 
degenerative arthritis several years down the line

As this physician did not indicate that he reviewed the 
claims file, and there is no medical evidence of record from 
service documenting a left knee injury in service, the Board 
finds that this statement appears to be based on the 
Veteran's self-reported lay history.  The mere recitation of 
a Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  As such, the Board finds this physician's 
statement with regard to relating the Veteran's current left 
knee disability to service not to be probative.

In this regard, the Board has considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service or for years 
after service.  Rather, it is relying on the fact that the 
Veteran's in-service knee complaints were specifically noted 
as relating to the Veteran's right knee, not his left knee.  
The service treatment records are negative for any left knee 
complaints or findings and his knees were described as normal 
on the examination for separation from service. Under such 
circumstances, the Board finds the Veteran's report of 
tearing his left meniscus in service, and not his right 
meniscus, to not be credible.

Therefore, the most persuasive evidence of record is against 
a finding relating the Veteran's current left knee disability 
to his active duty military service.  The evidence of a nexus 
or link is limited to the Veteran's own statements.  This is 
not competent evidence since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  As noted above, the 
Board finds the objective medical evidence weighs against 
relating the Veteran's current left knee disability to 
service.   Absent competent evidence of a causal nexus 
between the Veteran's left knee disability and service, he is 
not entitled to service connection.  

Additionally, Board notes that the claims folder contains no 
evidence of left knee complaints or treatment until a 
December 2003 VA treatment record, in which he was noted as 
having arthritis of the knee since 1995, nearly 40 years 
after the claimed injury.  The Board finds this lengthy 
period without reference to any left knee injury in service 
to weigh against his claim.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Therefore, with no evidence in the Veteran's service 
treatment records of a left knee injury, and no probative 
medical evidence of record relating the Veteran's current 
left knee disability to service, the Board finds that the 
evidence of record weighs against a finding that the Veteran 
has a current left knee disability that is related to his 
active duty service.  Thus, the Veteran's claim for service 
connection for a left knee condition, to include arthritis 
must fail.  See Shedden, supra.
 
In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left knee condition, to include 
arthritis, and the benefit-of-the-doubt rule is not for 
application.  


ORDER

Entitlement to service connection for a left knee condition, 
to include arthritis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


